USCA4 Appeal: 22-7030      Doc: 8            Filed: 12/28/2022   Pg: 1 of 1



                                                                        FILED: December 28, 2022

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT



                                                  No. 22-7030


        UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

        v.

        ANDREW HARGETT, JR., a/k/a Moneybun,

                     Defendant – Appellant.


                                                  ORDER



               The Court amends its opinion filed on December 27, 2022, as follows:

               On the cover page, the lower court information is corrected to reflect that James C.

        Dever III was the district court judge.

                                                           For the Court – By Direction

                                                           /s/ Patricia S. Connor, Clerk